        Case 1:18-cv-01119-RB-LF Document 56 Filed 10/07/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BRETT HENDRICKSON,
                      Plaintiff,


        v.
                                                              No. 18-CV-01119-RB-LF
AFSCME COUNCIL 18; MICHELLE LUJAN
GRISHAM, in her official capacity as
Governor of New Mexico; and HECTOR
BALDERAS, in his official capacity as Attorney
General of New Mexico,


                      Defendants.


       NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF UNION
    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND OPPOSITION TO
          PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT


       Pursuant to Local Rule 7.8, Defendant AFSCME Local 18 advises the Court that, on

October 7, 2019, the Supreme Court of the United States denied certiorari in Miller v. Inslee, No.

18-1492. See Supreme Court of the United States, Order List (Oct. 7, 2019), at 17 (Exhibit A,

hereto). The Order is relevant to the pending cross-motions before this Court because the

Supreme Court has now thrice denied review of decisions upholding exclusive representation as

consistent with Janus v. AFSCME Council 31, 138 S.Ct. 2448 (2018).1



1
 See also Dkt. 45, at 11 (citing denials of certiorari in Bierman v.Walz, 139 S.Ct. 2043 (2019),
and Uradnik v. Inter Faculty Org., 139 S.Ct. 1618 (2019)).
        Case 1:18-cv-01119-RB-LF Document 56 Filed 10/07/19 Page 2 of 4




       Specifically, the Order is relevant because the Supreme Court declined to review the

Ninth Circuit’s holding that Minnesota State Board for Community Colleges v. Knight, 465 U.S.

271 (1984) foreclosed the plaintiff’s First Amendment challenge to a union’s designation as the

exclusive representative for the plaintiff’s bargaining unit of public employees. Mentele v.

Inslee, 916 F.3d 783, 788 (9th Cir. 2019).2 Here, Defendant has argued that Knight forecloses

Hendrickson’s challenge to New Mexico’s recognition of Defendant as the exclusive collective

bargaining representative for Plaintiff’s unit. See Dkt. 32, at 21-25; Dkt. 39, at 19-21; Dkt. 45, at

11-12 & n.4. Furthermore, the Order is relevant because the Ninth Circuit also held that Janus

did not abrogate or overrule Knight, and, to the contrary, Janus “expressly affirm[ed] the

propriety of mandatory union representation.” 916 F.3d at 788. Defendant has made the same

arguments here with respect to Plaintiff’s challenge to New Mexico’s system of exclusive

representation, which relies almost exclusively on Janus. See Dkt. 32, at 25; Dkt. 39 at 21 & n.9;

Dkt. 45 at 11.

Dated: October 7, 2019                        Respectfully submitted,

                                              /s/ Eileen B. Goldsmith

                                              Scott Kronland (pro hac vice)
                                              skronland@altshulerberzon.com
                                              Eileen B. Goldsmith (pro hac vice)
                                              egoldsmith@altshulerberzon.com
                                              Stefanie L. Wilson (pro hac vice)
                                              ALTSHULER BERZON LLP
                                              177 Post Street Suite 300
                                              San Francisco, CA 94108
                                              (415) 421-7151


2
 The case was originally filed on behalf of two plaintiffs, Miller and Mentele, and the district
court and 9th Circuit opinions are reported under the name Mentele v. Inslee. Only Miller
appealed. Hence, the Supreme Court’s Order lists the case as Miller v. Inslee.

                                                  2
Case 1:18-cv-01119-RB-LF Document 56 Filed 10/07/19 Page 3 of 4




                            Shane C. Youtz
                            shane@youtzvaldez.com
                            Stephen Curtice
                            stephen@youtzvaldez.com
                            James A. Montalbano
                            james@youtzvaldez.com
                            YOUTZ & VALDEZ, P.C.
                            900 Gold Avenue S.W.
                            Albuquerque, NM 87102
                            (505) 244-1200

                            Attorneys for Defendant AFSCME Council 18




                               3
        Case 1:18-cv-01119-RB-LF Document 56 Filed 10/07/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing pleading was electronically
filed and served through the CM/ECF system this 7th day of October, 2019, on all registered
parties.

Brian K. Kelsey
Reilly Stephens
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
bkelsey@libertyjusticecenter.org
rstephens@libertyjusticecenter.org

Patrick J. Rogers
Patrick J. Rogers, LLC
20 First Plaza, Suite 725
Albuquerque, NM 87102
patrogers@patrogerslaw.com

Attorneys for Plaintiff Brett Hendrickson

Lawrence M. Marcus
Alfred A. Park
Park & Associates, LLC
3840 Masthead Street, N.E.
Albuquerque, NM 87109
lmarcus@parklawnm.com
apark@parklawnm.com

Attorneys for Defendants Michelle Lujan Grisham and Hector Balderas




                                              /s/ Eileen B. Goldsmith
                                              Eileen B. Goldsmith




                                                 4
